DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed March 31, 2022, with respect to claims 1-3, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over 
JP 2018-846694 (“Kaneda”) in view of US 2018/0217326 ( “Brusberg”).
Regarding claim 1, Kaneda teaches an optical waveguide member connector (100) comprising: an optical waveguide member including an optical waveguide (108) and extending along a transmission direction of light in the optical waveguide (Fig.1), and a connector (106) to which one end portion in the transmission direction of the optical waveguide member is attached, wherein one end portion in the transmission direction of the optical waveguide member has a first end surface (101) for inputting and outputting light to and from the optical waveguide, the connector has an end surface disposed to be flush with the first end surface (Fig. 1; pars. [0011]-[0016]),the surface roughness SRa1 of the first end surface is 0.2 m or more and 3 m or less (par. [0027]), and a difference between the surface roughness SRa2 of the first end surface and the surface roughness SRa2 of the connector end surface is 1 m or less (par. [0027]).
Kaneda does not teach that an opposite end portion of the optical waveguide member extends beyond the connector, wherein the connector comprises a bottom wall having an end surface, two side walls each having an end surface, and a lid having an end surface, the end surfaces of the bottom wall, the two side walls, and the lid together forming a connector end surface.
Brusberg teaches that an opposite end portion of an optical waveguide member (50) extends beyond a corresponding connector (80) (Figs. 4E, 4F; par. [0077]), wherein the connector comprises a bottom wall having an end surface, two side walls each having an end surface, and a lid (170) having an end surface, the end surfaces of the bottom wall, the two side walls, and the lid together forming a connector end surface (Figs. 3L, 5A, 5B; par. [0078]).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connector of Kaneda such that an opposite end portion of the optical waveguide member extends beyond the connector, wherein the connector comprises a bottom wall having an end surface, two side walls each having an end surface, and a lid having an end surface, the end surfaces of the bottom wall, the two side walls, and the lid together forming a connector end surface, as taught by Brusberg. The motivation would have been to improve the connection between the optical waveguide member and the connector.
Regarding claim 3, Kaneda teaches a method for producing an optical waveguide member connector (100) comprising the steps of: preparing an optical waveguide member including an optical waveguide (108) and extending along a transmission direction of light in the optical waveguide (Fig. 1), and a connector (106); attaching one end portion in the transmission direction of the optical waveguide member to the connector (Fig. 1; pars. [0011]-[0016]); and simultaneously cutting the optical waveguide member and the connector to form a first end surface and a second end surface for inputting and outputting light to and from the optical waveguide in each of the optical waveguide member and the connector (pars. [0030], [0046]-[0055], [0103]-[0129]) so as to have the surface roughness SRa1 of the first end surface of 0.2 m or more and 3 m (par. [0027]) or less and have a difference between the surface roughness SRa1 of the first end surface and the surface roughness SRa2 of the second end surface of 1 m or less (par. [0027]).



Kaneda does not teach that an opposite end portion of the optical waveguide member extends beyond the connector, wherein the connector comprises a bottom wall having an end surface, two side walls each having an end surface, and a lid having an end surface, the end surfaces of the bottom wall, the two side walls, and the lid together forming a connector end surface.
Brusberg teaches that an opposite end portion of an optical waveguide member (50) extends beyond a corresponding connector (80) (Figs. 4E, 4F; par. [0077]), wherein the connector comprises a bottom wall having an end surface, two side walls each having an end surface, and a lid (170) having an end surface, the end surfaces of the bottom wall, the two side walls, and the lid together forming a connector end surface (Figs. 3L, 5A, 5B; par. [0078]).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connector of Kaneda such that an opposite end portion of the optical waveguide member extends beyond the connector, wherein the connector comprises a bottom wall having an end surface, two side walls each having an end surface, and a lid having an end surface, the end surfaces of the bottom wall, the two side walls, and the lid together forming a connector end surface, as taught by Brusberg. The motivation would have been to improve the connection between the optical waveguide member and the connector.






Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda in view of Brusberg, as applied to claim 1, and further in view of US 2007/0160330 (“Yamazaki”).
Kaneda teaches the limitations of the base claim 1. Kaneda does not teach that the optical waveguide member is an opto-electric hybrid board further including an electric circuit board. Yamazaki teaches an opto-electric hybrid board including an optical waveguide and an electric circuit board (par. [0035]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connector of Kaneda so as to incorporate an opto-electric hybrid board including an electric circuit board, as taught by Yamazaki. The motivation would have been to allow for simultaneous optical and electrical connection to an external device (par. [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883